Court of Appeals
                       First District of Texas
                             BILL OF COSTS

                              No. 01-12-00346-CV

                      BP Automotive LP d/b/a Bossier Dodge

                                      v.

                     RLJ-McLarty_Landers Automotive Group

         NO. 10030B1 IN THE 87TH DISTRICT COURT OF FREESTONE COUNTY



  TYPE OF FEE     CHARGES         PAID/DUE             STATUS         PAID BY
     MT FEE         $15.00        10/03/2014          E-PAID           ANT
     MT FEE         $15.00        10/01/2014          E-PAID           APE
  E-TXGOV FEE       $5.00         11/15/2013          E-PAID           ANT
  E-TXGOV FEE       $5.00         09/06/2013          E-PAID           ANT
  E-TXGOV FEE       $5.00         08/20/2013          E-PAID           APE
  E-TXGOV FEE       $5.00         07/22/2013          E-PAID           APE
SUPP CLK RECORD   UNKNOWN         07/18/2013         UNKNOWN           UNK
  E-TXGOV FEE       $5.00         07/15/2013          E-PAID           APE
     MT FEE         $10.00        07/15/2013          E-PAID           APE
  E-TXGOV FEE       $5.00         07/11/2013          E-PAID           ANT
  E-TXGOV FEE       $5.00         07/08/2013          E-PAID           APE
SUPP CLK RECORD     $10.00        07/05/2013         UNKNOWN           UNK
  E-TXGOV FEE       $5.00         07/01/2013          E-PAID           APE
  E-TXGOV FEE       $5.00         06/25/2013          E-PAID           APE
  E-TXGOV FEE       $5.00         06/21/2013          E-PAID           ANT
     MT FEE         $10.00        05/14/2013          E-PAID           ANT
  E-TXGOV FEE                 $5.00            05/14/2013               E-PAID                  ANT
     MT FEE                   $10.00           04/30/2013               E-PAID                  ANT
  E-TXGOV FEE                 $5.00            04/30/2013               E-PAID                  ANT
SUPP CLK RECORD            UNKNOWN             04/22/2013             UNKNOWN                   UNK
  E-TXGOV FEE                 $4.00            06/20/2012               E-PAID                  ANT
     MT FEE                   $10.00           06/20/2012               E-PAID                  ANT
SUPP CLK RECORD               $21.00           05/18/2012             UNKNOWN                   UNK
  CLK RECORD                $1,217.00          03/20/2012             UNKNOWN                   ANT
SUPP CLK RECORD              $145.00           03/20/2012             UNKNOWN                   UNK
     FILING                  $175.00           03/09/2012             TRANSFER                  ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $1,702.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this February 13, 2015.